DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 07/06/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-14 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

1. - virtual space arrangement section…In claim 1.
2. - arrangement relationship calculation section…. In claim 1.
3. – partial three-dimensional data generation section … In claim 1.
4. - imaging range setting section…In claim 3.
5. - imaging range display section…In claim 6.
6. - movement program generation section…In claim 7.
7. - data transmission section…In claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 12 is objected to because of the following informalities:  
It appears there is a typo error in the preamble of the claim 12, when referring back to claim 7 (e.g. “…...device according to claim 7, wherein….”). It should be referred to independent “claim 1”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aleotti et al (NPL “Perception and Grasping of Object Parts from Active Robot Exploration” – 2014), hereinafter “Aleotti”.
Regarding claim 1, Aleotti discloses a three-dimensional data generation device (e.g. via 3D object modelling - method for active robot exploration to perform 3D object completion. Active exploration is intended as the integration of manipulation actions and sensory data from partial observations – see section 1- Introduction and see figure 1), comprising: 

    PNG
    media_image1.png
    407
    507
    media_image1.png
    Greyscale

a virtual space arrangement section (e.g. via OpenRAVE simulation environment) for 5arranging a virtual workpiece and a virtual vision sensor in a virtual space so that a part of the virtual workpiece fits in an imaging range of the virtual vision sensor (e.g. see at least section 4.2, page 408-409, right column, see the excerpt below), 
   
    PNG
    media_image2.png
    631
    443
    media_image2.png
    Greyscale

an arrangement relationship calculation 10section for calculating an arrangement relation between the arranged virtual workpiece and the virtual vision sensor (e.g. see figure 2 and see at least section 3- Acquisition and Encoding of Range Data, page 405, see excerpt below), 
          
    PNG
    media_image3.png
    614
    432
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    263
    1009
    media_image4.png
    Greyscale

and 
a partial three-dimensional data generation section for generating partial three-15dimensional data representing a partial shape of a workpiece which fits in the imaging range based on the calculated arrangement relationship (e.g. see at least section 4.2- Object Modeling from Active Manipulation and Registration of Partial Observations, page 408, see except below).  

     
    PNG
    media_image5.png
    212
    434
    media_image5.png
    Greyscale

     
    PNG
    media_image6.png
    511
    437
    media_image6.png
    Greyscale

Regarding claim 2, Aleotti discloses wherein the partial three- 20dimensional data generation section extracts a partial three-dimensional model representing a partial shape of the workpiece which fits in the imaging range and generates the partial three-dimensional data from the partial three-dimensional model (see at least section 2.2- Object Segmentation and Categorization- disclosing the extraction function; see section 4.2- Object Modeling from Active Manipulation and Registration of Partial Observations, page 409, right column, disclosing the extraction after scanning).  
25 Regarding claim 3, Aleotti discloses further comprising an imaging range setting section for setting the imaging range (e.g. see at least section 3- Acquisition and Encoding of Range Data, page 405, disclosing the 3D range data; see also section 3.2 disclosing the range measurements; see figure 2 used for range data acquisition and object manipulation).  
Regarding claim 4, Aleotti discloses wherein the imaging range is 30changeable in accordance with a specification of a vision sensor (e.g. see at least section 3- Acquisition and Encoding of Range Data, page 405, disclosing the 3D range data; see also section 3.2 disclosing the range measurements; see figure 2 used for range data acquisition and object manipulation).  
Regarding claim 5, Aleotti discloses where the specification of the vision sensor includes at least one of a number of pixels 35of the vision sensor (e.g. see at least section 3- Acquisition and Encoding of Range Data, page 405, disclosing the high-resolution scanner - i.e. number of pixels has a direct relationship with the camera resolution), a focal length of the vision sensor, and a recommended distance from the vision sensor to a workpiece (e.g. see at least section 4.1, page 707, disclosing the robot to observe an object must keep such minimum distance from the eye-in-hand sensor to the object.).  
Regarding claim 6, Aleotti discloses further comprising an imaging range display section for displaying the imaging range (see at least figure 8 depicting a display with complete object observation; see page 417, right column disclosing Figure 8 displays, in the fourth column, the segmented meshes obtained for some objects that have been reconstructed from a complete observation. The computed Reeb graphs are reported in the fifth column).  

    PNG
    media_image7.png
    610
    717
    media_image7.png
    Greyscale

Regarding claim 7, Aleotti discloses further comprising a movement program generation section for generating a movement program for moving a robot to a workpiece detection position detected by a vision sensor based on the arrangement relationship (see fig. 1 showing the motion planning for the robot; see also section 1, page 402, left column, see excerpt below). 
        
    PNG
    media_image8.png
    668
    433
    media_image8.png
    Greyscale

Regarding claim 8, Aleotti discloses further comprising a data transmission section for transmitting at least one of the arrangement relationship, the partial three-dimensional data, and the movement program to a robot control device (see flow chart of figure 1 above showing the logic loop; see figure 9 showing the complete object modelling algorithm from partial observations).  

    PNG
    media_image9.png
    650
    500
    media_image9.png
    Greyscale

15 Regarding claim 9, Aleotti discloses wherein the virtual vision sensor is installed near an end effector of a virtual robot or is affixed in a position separate from the virtual robot (see section 1, page 402, left column, see except below; see also figure 2).  
           
    PNG
    media_image10.png
    553
    428
    media_image10.png
    Greyscale

Regarding claim 10, Aleotti discloses, wherein the virtual vision sensor comprises a two-dimensional sensor or a three-dimensional sensor (see fig. 1 showing the 3D scanning for observation).  
Regarding claim 11, Aleotti discloses, wherein the virtual workpiece, the 25virtual vision sensor, the imaging range, or the partial three-dimensional data is constituted by a three- dimensional model, three-dimensional edges, or a three- dimensional point cloud (see at least abstract disclosing the 3D modeling – section 3.2 for point cloud - excerpt below).             
    PNG
    media_image11.png
    549
    435
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    653
    437
    media_image12.png
    Greyscale

Regarding claim 12, Aleotti discloses a robot control system, comprising an actual 30workpiece, an actual vision sensor, an actual robot, a robot control device, and the three-dimensional data generation device (see at least figure 1 and figure 11 showing the claimed elements) according to claim 7, wherein the robot control device moves the actual robot to a detection position of the actual workpiece 35detected by the actual vision sensor in accordance with the movement program (see section 3.1, page 405 – see except below).  

    PNG
    media_image13.png
    739
    1013
    media_image13.png
    Greyscale



                 
    PNG
    media_image14.png
    164
    445
    media_image14.png
    Greyscale

Regarding claim 13, Aleotti discloses a robot control system, comprising an actual- 16 - workpiece, an actual vision sensor, an actual robot, a robot control device, and the three-dimensional data generation device (see at least figure 1 and figure 11 above showing the claimed elements) according to claim 1, wherein the robot control device detects the 5actual workpiece from data acquired by the actual vision sensor based on the partial three-dimensional data, and controls at least one of a position and posture of the actual robot based on at least one of a position and posture of the detected actual workpiece (e.g. see at least section 4.2- Object Modeling from Active Manipulation and Registration of Partial Observations, page 408, see except below).  


    PNG
    media_image15.png
    373
    764
    media_image15.png
    Greyscale

  
    PNG
    media_image16.png
    882
    755
    media_image16.png
    Greyscale


10 Regarding claim 14, Aleotti discloses, wherein the three-dimensional data generation device is integral with the robot control device, and the robot control device generates at least one of the arrangement relationship, the partial three-dimensional data, and the 15movement program offline (see at least figure 1 showing the overall architecture of the system; see page 404, left column, excerpt below).

    PNG
    media_image1.png
    407
    507
    media_image1.png
    Greyscale


    PNG
    media_image17.png
    266
    440
    media_image17.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – NPL - Data-Driven Grasping with Partial Sensor Data to Goldfeder et al, directed to grasp a novel object, we can index it into a database of known 3D models and use precomputed grasp data for those models to suggest a new grasp. 
2. – NPL - A Flexible 3D Object Localization System for Industrial Part Handling to Skotheim et al – directed to a flexible system that can scan and localize workpieces in 3D for assembly and pick and place operations. The system contains a vision robot that acquires 3D point clouds by performing sweeps with a laser triangulation sensor. Because the sensor is mounted on a robot, we can choose a viewpoint and a scanner trajectory that is optimal for a given task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664